Citation Nr: 0839051	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for a left ankle condition.  The veteran 
disagreed and perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran sought a hearing before a Veterans Law Judge at 
the RO in his November 2005 VA Form 9 substantive appeal.  
The record indicates the veteran was scheduled for such a 
hearing on October 26, 2006, and a handwritten note indicates 
he failed to appear.  However, the record also contains a 
record of contact dated October 25, 2006, which indicates the 
veteran contacted the RO and informed them that he would miss 
his hearing because he was in the hospital, and that he 
requested a new hearing.  

The Board observes that 38 C.F.R. § 20.702(c)(2) (2008) 
states that after a hearing date has become fixed, an 
extension of time for appearance at the hearing will be 
granted for good cause.  The rule also requires the motion 
for a new hearing date to be in writing.

The Board finds here that the notation made and of record is 
a written request for a new hearing and that the veteran's 
hospitalization shows good cause.  Therefore, VBA should 
reschedule the hearing requested by the veteran.



Accordingly, the case is REMANDED for the following action:

VBA should contact the veteran in writing 
and reschedule his requested hearing 
before a Veterans Law Judge at the RO for 
the next available hearing date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




